      Case 1:16-cv-00465-WJ-LF Document 423 Filed 09/19/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO

Multidistrict Litigation Action No. 01:18—md—2824-WJ

IN RE GOLD KING MINE RELEASE IN SAN
JUAN COUNTY, COLORADO, ON AUGUST 5,
2015.

(This STIPULATION relates to all the consolidated actions.)
__________________________________________________________________

                                STIPULATION


       Defendant/counterclaimant/cross-claimant/third-party          plaintiff
Environmental Restoration, LLC (“Environmental Restoration”) and
defendant/cross-claim defendant/third-party defendant Harrison Western
Construction Corporation (“Harrison Western”) hereby enter into the following
stipulation:

        WHEREAS, Environmental Restoration has asserted cross-claims and third-
party complaints against Harrison Western sounding in contribution and declaratory
relief in the following cases:

            •     State of New Mexico v. United States
                  Environmental Protection Agency, et al., Case No.
                  01:16—cv—00465-WJ-LF (D.N.M.);

            •     Navajo Nation v. United States of America, et al.,
                  Case No. 01:16—cv—00931-WJ-LF (D.N.M.);

            •     McDaniel, et al v. United States of America, et al.,
                  Case No. 01:17—cv—00710-WJ-SCY (D.N.M.);

            •     Allen, et al. v. United States of America, et al. Case
                  No. 01:18—cv—00744-WJ-KK (D.N.M.); and,

                                        1
       Case 1:16-cv-00465-WJ-LF Document 423 Filed 09/19/19 Page 2 of 4




            •      State of Utah v. Environmental Restoration, LLC
                   et al., Case No. 01:18—cv—00319-WJ (D.N.M.).

      WHEREAS, Environmental Restoration’s claims against Harrison Western
were raised by means of third-party complaints in four of the cases and by means of
cross-claims in one of the cases;

       WHEREAS, Harrison Western’s answers to the third-party complaints and
cross-claims will be based on the same laws and facts; and,

       WHEREAS, Harrison Western wishes to answer the third-party complaints
and the cross-claims at the same time.

       Accordingly, Environmental Restoration and Harrison Western now stipulate
and agree that Harrison Western’S answers to Environmental Restoration’s third-
party complaints and cross-claims shall be due September 22, 2019.


      DATED THIS 19th DAY OF SEPTEMBER, 2019.


                                      Respectfully Submitted,

                                      HALL & EVANS, LLC


                                      By:   s/ Brian Molzahn______________

                                      Paul T. Yarbrough
                                      Brian Molzahn (admitted pro hac vice)
                                      HALL & EVANS, LLC
                                      1001 Seventeenth Street Suite 300
                                      Denver, Colorado 80202
                                      (303) 628-3300
                                      (303) 628-3368 [facsimile]
                                      yarbroughp@hallevans.com
                                      molzahnb@hallevans.com
                                        2
Case 1:16-cv-00465-WJ-LF Document 423 Filed 09/19/19 Page 3 of 4




                             COUNSEL FOR HARRISON
                             WESTERN CONSTRUCTION
                             CORPORATION

                             GLASER WEIL FINK HOWARD AVCHEN &
                             SHAPIRO LLP


                             By:   Peter C. Sheridan _______________

                             Terry D. Avchen (pro hac vice)
                             Peter C. Sheridan (pro hac vice)
                             10250 Constellation Boulevard, 19th Floor
                             Los Angeles, California 90067
                             (310) 553-3000
                             tavchen@glaserweil.com
                             psheridan@glaserweil.com


                             MOSES, DUNN, FARMER & TUTHILL,
                             P.C.

                             Terry D. Farmer
                             612 First Street NW
                             P.O. Box 27047
                             Albuquerque, New Mexico 87125-7047
                             (505) 843-9440
                             terry@moseslaw.com
                             COUNSEL FOR ENVIRONMENTAL
                             RESTORATION, LLC




                               3
Case 1:16-cv-00465-WJ-LF Document 423 Filed 09/19/19 Page 4 of 4




                  CERTIFICATE OF SERVICE

      Pursuant to D.N.M.LR-Civ. 7.1(b), I hereby certify that on this
19th day of September 2019, a true and correct copy of the foregoing
STIPULATION was, unless otherwise noted, served on the following
via CM/ECF system:

COUNSEL OF RECORD


                               [s/ Martha S. Fiser]_______________

                               Legal Secretary to
                               Paul T. Yarbrough
                               Brian Molzahn (admitted pro hac vice)
                               HALL & EVANS, LLC
                               1001 Seventeenth Street Suite 300
                               Denver, Colorado 80203
                               (303) 628-3300
                               (303) 628-3368 [facsimile]
                               yarbroughp@hallevans.com
                               molzahnb@hallevans.com
                               COUNSEL FOR DEFENDANT
                               HARRISON                 WESTERN
                               CONSTRUCTION
                               CORPORATION




                                 4
